                            Case 19-19524      Doc 24      Filed 10/16/19      Page 1 of 1
Entered: October 16, 2019
Signed: October 16, 2019

SO ORDERED




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF MARYLAND
                                           at Baltimore
                              In re: Case No.: 19−19524 − DER             Chapter: 7
In Re: Debtor (names used by the debtor in the last 8 years, including married, maiden, trade, and address):

   Small Property Management LLC
   debtor has no known aliases
   3527 Rolling Road Suite 21
   Windsor Mill, MD 21244
   Social Security No.:
   Employer's Tax I.D. No.: 35−2493095


                                                FINAL DECREE

Petition for Relief under Chapter 7 of Title 11, U.S. Code was filed by or against the above−named debtor on 7/15/19.

The estate of the above−named debtor has been fully administered.

ORDERED, that Monique D. Almy is discharged as trustee of the estate of the above−named debtor; and the Chapter
7 case of the above named debtor is closed.



                                                    End of Order
fnldec − lalexander
